DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and newly added claims 21-29 in the reply filed on 7/20/21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-11 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelewski (Cleveland Clinic Pharmacotherapy Update, 2000, 3(4) pages 1-3) in view of Coz et al (Clinical Pharmacology and Therapeutics, 1995, 57(5), 533-542) and Wada et al (Clin Pharmacokinet, 1998, 35(1), 1-7).

Scope of prior art
Zelewski teaches Dofetilide as an antiarrhythmic agent and describe dosing protocol and considerations that are to be taken into account when determining a maintenance dose of the drug.   Zelewski teaches that a patient admitted to the hospital is kept under observation for at least 72 hours which corresponds to the time required to reach steady state and is consistent with the information applicants provided in the description (page 1).  
Zelewski teaches reducing the dose if QTc increase after first dose is greater than 15% or above 500msec (550 for patients with ventricular conduction abnormalities (page 2; page 3 “Dosing, administration and monitoring”)
Zelewski teaches adjusting the initial dose based on renal function with 500µg for patients with > than 60mL/min; 250 µg for 40-60mL/min and 125 µg for 20-40 mL/min (page 2-3, Table 1).
Zelewski teaches the criticality of monitoring the patients via electrocardiography (page 2).
Zelewski teaches dofetilide treatment is recommended for subjects with AF (page 1)

Ascertaining the difference
The teachings of Zelewski represent an art accepted standard in initiating treatment with Dofetilide.  This protocol is taught in numerous other prior art documents and is described in the 
Using the protocol of the art the patient is kept in the hospital for at least 72 hours which corresponds to the time required to reach steady state.  Instant claims are directed to the same monitoring and inclusion parameters, however while art only teaches maintenance dosing instant claims are directed to intravenous infusion of Dofeltifide followed by the first maintenance dose.  This represents a dosing schedule which comprises a loading dose followed by maintenance dosing.  
The issue to be resolved is 1) would it have been obvious to one skilled in the art to administer a loading doze of Dofeltifide  and 2) would it have been obvious to select intravenous administration instead of oral administration of the drug for the loading dose.

Secondary references
Coz et al teach that Dofeltifide can be administered via oral and intravenous routes and both routes result in high bioavailability and increase QTc interval in the subject (abstract).  Both methods result in similar CL and half-life (page 539 column 2 paragraph 1).  Coz also teaches that infusion over a 10 minute time period is common (page 539, Discussion, paragraph 2).

Wada et al teach that in intravenous loading dose is given to rapidly achieve desired drug concentration in the blood (steady state) (abstract).  Wada also teaches methods directed to calculating the appropriate loading dose for a drug based on the volume of distribution and desired steady state concentration (page 2 right column) and that loading dose can be safely administered using the specified parameters (conclusion).

Obviousness

One skilled in the art would have been motivated to shorten the required hospital stay of the patient by arriving at a steady state in a shorter time period.  Wada teaches that a shorter time period to achieve steady state concentration of a drug can be accomplished by utilizing a loading dose which is higher than the usual maintenance dose.  Wada teaches that the loading dose is different for every drug due to varying pharmacokinetics properties but suggests a common formula based on desired steady state drug concertation and the volume of distribution of the drug that can be used to calculate the proper loading dose.  In view of Wada one would have found it obvious to administer a loading dose of dofeltilide to a subject in order to shorten the time required to achieve steady state and thereby lessen the hospital stay of the patient.  One would have used Wada’s formula in order to determine the appropriate loading dose.
With regards to intravenous administration, one would have found it obvious to use intravenous administration as a loading dose because it is known from Coz that both oral and intravenous administrations result in increase in QTc and both methods have high bioavailability.  However with intravenous administration QTmax is reached quicker since the drug is infused directly into the blood.  
Prolonged hospital stays are expensive which serves as motivation to modify the teaching Zelewski in a manner that would shorten the time spent in a hospital.  The teachings of Wada suggest that the hospital stay can be shortened by decreasing the time required for 
Regarding the time intervals between measurements of QTc:  One skilled in the art would have found it obvious to determine the optimal time periods to measure QTc.  Since QTc is used to determine dose adjustment and is correlated to the side effects of dofeltilide administration it would be necessary to measure it often in order to safely initiate treatment.  While the instantly claimed “every 30 minutes until dofeltilide is titrated” is not explicitly recited, one skilled in the art would have found it obvious to determine the measurement increments.


Conclusion
Claims 1-11 and 21-29 are pending
Claims 1-11 and 21-29 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628